Citation Nr: 0729579	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  05-01 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for an organic 
back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service from August 1943 to October 
1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The veteran's disagreement with this rating 
decision led to this appeal.  The claim was subsequently 
transferred to the RO in St. Petersburg, Florida.

The veteran testified before the undersigned Acting Veterans 
Law Judge in August 2007; a transcript of that hearing has 
been made part of the record.  Also in August 2007, the Board 
granted the motion to advance the veteran's appeal on the 
docket.  


FINDINGS OF FACT

1.  The Board denied entitlement to service connection for a 
back disability ("back condition") in a May 1966 decision.

2.  Evidence obtained since the May 1966 rating decision 
denying service connection for a back disability is new and 
relates to an unestablished fact necessary to substantiate 
the claim. 

3.  The veteran does not have an organic back disability 
attributable to service.


CONCLUSIONS OF LAW

1.  The Board's May 2002 decision is final regarding 
entitlement to service connection for a back disability.  
38 C.F.R. § 20.1100 (2006).
2.  New and material evidence has been received regarding 
service connection for a back disability since the May 1966 
Board decision, and the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

3.  Service connection for an organic back disability is not 
warranted.  §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a letter dated in August 2003, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete his claim, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also informed the veteran to review his records and 
make certain he had not overlooked any important evidence; in 
addition, he was informed to send any medical reports he had.  
After considering the contents of the letter, the Board finds 
that VA has substantially satisfied the requirement that the 
veteran be generally advised to submit any additional 
information in support of his claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Board notes that additional notice of the five elements 
of a service-connection claim was not provided as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The Board specifically finds, however, that the 
veteran is not prejudiced in this case as his claim is for 
entitlement to service connection and he was given specific 
notice with respect to the elements of a basic service-
connection claim and cannot be prejudiced by not receiving 
notice of downstream issues that are not reached by a denial 
of the underlying benefit.

The Board further notes that the United States Court of 
Appeals for Veterans Claims (Court), in Kent v. Nicholson, 20 
Vet. App. 1 (2006), detailed the specific type of evidence 
and information a VCAA notification letter should contain 
when the veteran is attempting to reopen a previously 
disallowed claim.  As the Board finds that there is 
sufficient evidence of record to reopen the claim, the 
veteran is not prejudiced by any error in providing notice 
regarding the evidence needed to reopen his claim.

The veteran has been provided a meaningful opportunity to 
participate effectively in the processing of his claim by VA.  
Thus, the Board finds that VA met its duty to notify the 
veteran of his rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the Court has held that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the 
August 2003 letter was issued before the January 2004 rating 
decision which denied the benefit sought on appeal; and, 
thus, the notice was timely.

The Board also finds that all necessary assistance has been 
provided to the veteran.  As in the instant decision the 
Board reopens the veteran's claim, the Board must consider 
whether VA should obtain a VA examination or opinion 
regarding whether the veteran has an organic back disability 
related to service.  See 38 C.F.R. § 3.159(c)(4).  

VA must provide a VA examination if there is: (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) evidence establishing that an 
event, injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies; and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability; but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4) (2006); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

In this case, the veteran's service medical records indicate 
that the veteran sought treatment for a back disability 
during service, but the evidence of record shows that he did 
not have an organic back disability after service and there 
is no medical evidence that indicates that there may be a 
link between a current organic back disability and service.  
Under these circumstances, there is no duty to obtain an 
opinion or examination.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board notes that the claims file includes service medical 
records and VA medical records.  These records include 
documentation of his treatment and hospitalization for a back 
disability during service.  The veteran, however, has 
indicated that there may be additional records from the time 
of service and additional records of treatment after service.  
The Board first notes that it appears that all service 
medical records are in the claims file.  Second, the claims 
file includes medical records documenting that he currently 
has an organic back disability.  Although the veteran has 
indicated that there may be additional medical records, there 
is no indication that they are relevant to the issue at hand:  
that the veteran has an organic back disability related to 
service.  

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 541, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  The Board finds that 
the duty to assist and duty to notify provisions of the VCAA 
have been fulfilled to the extent possible with regard to the 
claim.  Thus, no additional assistance or notification to the 
veteran is required based on the facts of the instant case, 
there has been no prejudice to the veteran that would warrant 
a remand, and his procedural rights have not been abridged.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

New and Material Evidence

The veteran contends that he has an organic back disability 
that is related to his service during World War II.  The 
veteran contends that a blast threw him from one foxhole to 
another foxhole, and that he has had a back disability since 
that time.  The veteran's claim for service connection for a 
back disability was originally denied in an April 1945 rating 
decision.  The RO again denied service connection for the 
disability in an October 1965 rating decision.  The veteran 
appealed this decision to the Board.  In a May 1966 decision, 
the Board denied service connection for a back condition.  
The May 1966 Board decision is final.  See 38 C.F.R. 
§ 20.1100.

In January 1969, the RO sent the veteran notice that there 
was no change to the previous denial of his claim.  The 
veteran, however, was not provided with his appellate rights.  
The Board finds that this was not a final rating decision.  
Therefore, the Board's May 1966 rating decision is the last 
final decision regarding the issue of service connection for 
a back disability.  

In the January 2004 rating decision, the RO found that new 
and material evidence had not been obtained to reopen the 
claim for service connection for a back disability.  In the 
June 2005 supplement statement of the case, the RO decided 
the case upon the merits.  The Board is required, however, to 
address the issue of whether the veteran has submitted new 
and material evidence sufficient to reopen the claim despite 
the RO's denial of service connection on the merits.  See 
Barnett v. Brown, 83 F.3d 1380 (1996).

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  For claims filed on or after August 29, 
2001, such as this claim, new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence has been presented) will be evaluated in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).   

With these considerations, the Board must now review all of 
the evidence which has been submitted by the veteran or 
otherwise associated with the claims folder since the last 
final decision in May 1966.  At this stage, the credibility 
of new evidence is presumed.  See Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

At the time of the May 1966 Board decision, the record 
included evidence of the veteran's complaints of back pain 
during service and evidence that he had been diagnosed as 
having a lumbosacral strain during service.  No organic 
basis, however, had been established for the veteran's 
present complaints of a back disability.  The veteran had 
been diagnosed as having psychoneurosis, conversion reaction.  

Since the May 1966 Board decision, additional evidence has 
been obtained.  This evidence includes a report from a May 
1968 X-ray that revealed that the veteran had degenerative 
changes of the spine.  In addition, the record now contains 
two December 2004 X-rays reports.  These reports revealed 
that the veteran had minimal osteoporosis and spur formation 
of the entire spine, narrowing of the vertebral height of the 
vertebral bodies, and minimal right lower scoliosis.  The 
veteran was found to have degenerative joint disease.  Such 
evidence relates to the  unestablished fact that the veteran 
has a current organic back disability.  This evidence is not 
cumulative or redundant of previously submitted evidence.  
Therefore, the Board concludes that the evidence is both new 
and material.  The claim is reopened.



Service Connection:  Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

With chronic disease shown as such in service (or within the 
presumptive period under 38 C.F.R. § 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  Evidence that 
relates the current disability to service must be medical 
unless it relates to a disability that may be competently 
demonstrated by lay observation.  Savage v. Gober, 10 Vet. 
App. 488, 495-97.  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
expect as to defects, infirmities, or disorder noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto and was not aggravated by such 
service.  Only such conditions as are recorded in examination 
reports are to considered as noted.  38 C.F.R. § 3.304(b).

Certain chronic diseases, such as arthritis, will be service 
connected if the disease becomes manifest to a degree of 10 
percent or more within one year from the date of separation 
from service.  See 38 C.F.R. §§ 3.307, 3.309.

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  38 U.S.C.A. § 1154(b).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Factual Background

In his testimony before the Board, the veteran noted that he 
injured his back when an artillery blast caused him to be 
expelled from his foxhole and into another foxhole.  The 
details of this alleged incident obvious entail the veteran 
being engaged in combat.  He noted that after service no one 
could find anything wrong with him, but he was provided with 
a back belt and also used a wide kind of tape to wrap his 
back.  The veteran also testified that he was in a motor 
vehicle accident after service, in which he broke a couple of 
ribs.

Service medical records indicate that the veteran sought 
treatment for back pain and stiffness.  A July 1944 treatment 
document notes that the veteran had back pain since the 
veteran could remember.  These records notes that the back 
pain was brought on by becoming wet.  The veteran was 
diagnosed as having a strain of the lumbar muscles.  X-rays 
taken at the time revealed no bone or joint changes.  In 
another July 1944 treatment document, a clinician noted that 
the veteran had back pain, cause undetermined.

An August 1944 treatment document notes that the veteran had 
a chronic, moderate lumbar region strain.  The clinician who 
conducted the veteran's discharge examination in October 1944 
did not find any musculoskeletal defects but found that the 
veteran had a mixed, mild psychoneurosis.  

After service in March 1945, the veteran underwent a VA 
special medical examination and special surgical examination 
performed by the same examiner.  The examiner found that the 
spine was normal in contour and there was normal range of 
motion in all directions.  There was superficial tenderness 
in the sacral area, but there was no tenderness to deep 
punching.  Diagnosis was neurasthenia; a the examiner did not 
find a back condition.

The veteran underwent a VA psychiatric examination in June 
1949.  He noted that his back bothered him.  He could 
sometimes pick up a table but other times he would stoop over 
and his back would lock.  Diagnoses were psychoneurosis, 
anxiety and conversion symptoms.  The medical doctor 
specifically indicated that his back complaints were part of 
his conversion symptoms.

In a June 1965 psychiatric examination, the medical doctor 
noted that lifting or moving various objects unpredictably 
could cause the veteran painful discomfort in the lower back, 
which the veteran described rather vaguely.  The medical 
doctor highlighted that doctors usually gave the veteran a 
physical and were rather baffled and gave the veteran 
adhesive tape until the veteran decided to buy some of his 
own adhesive tape to do this conservative treatment.  
Diagnosis continued to be psychoneurosis, conversion 
reaction.  A May 1966 document notes that the veteran had a 
recurrent lumbosacral strain and that a herniated disc could 
not be excluded.  

In its May 1966 decision, the Board noted that "[i]n view of 
the fact that no organic basis was found for the veteran's 
present complaints concerning his gastrointestinal system and 
his back, these manifestations were attributed to a 
conversion reaction."

X-rays taken in May 1968 revealed that there were 
degenerative changes of the spine (arthritis).  

The veteran underwent an additional psychiatric examination 
in September 2003.  Although the veteran was originally 
diagnosed as having neurosis conversion disorder with anxiety 
and depression, according to DSM-IV criteria, the examiner 
believed the disorder was more properly termed as post-
traumatic stress disorder (PTSD).  She believed that his PTSD 
had manifested with the somatic reaction of chronic, severe 
headaches.  She did not provide an opinion regarding whether 
the veteran's complaints regarding his back constituted 
somatic symptoms.

In a September 2003 rating decision, the RO increased the 
rating for the veteran's service-connected psychiatric 
disability to 50 percent disabling.  The rating decision 
indicates that the disability was previously evaluated as 
conversion reaction with anxiety and depression, but was now 
rated as PTSD with psychosomatic headaches.

An August 2004 VA medical record indicates that the veteran 
had mild to moderate osteoporosis.  The record also contains 
two December 2004 X-rays reports.  These reports revealed 
that the veteran had minimal osteoporosis and spur formation 
of the entire spine, narrowing of the vertebral height of the 
vertebral bodies, and minimal right lower scoliosis.  The 
veteran was found to have degenerative joint disease.  

Analysis

At the time of the Board's May 1966 decision, the veteran had 
been diagnosed as having back strains, but had not been found 
to have any confirmed back disability that was capable of 
being confirmed by X-rays or other objective means.  Current 
X-rays reveal that the veteran had degenerative joint disease 
or arthritis of the spine.  Based on this new evidence 
revealing that the veteran has a current organic back 
disability, the Board has reopened the claim.

The Board notes, that although some records note that the 
veteran has had back complaints since before service, no back 
disability was noted upon entrance into service.  The veteran 
is, therefore, presumed to have been in sound condition.  See 
38 C.F.R. § 3.304(b).  Further, although the veteran was in a 
motor vehicle accident after service in which he sustained 
significant injuries, this evidence of an incurrent injury is 
not determinative in this case.  See 38 C.F.R. § 3.303(b).  

Although the current name of his psychiatric disability has 
changed, the veteran is service connected for a psychiatric 
disability that includes conversion or somatic symptoms.  
During service the veteran complained of back pain and was 
diagnosed as having a back strain.  After service, it was 
found that the veteran did not have an organic basis for his 
back pain, and, as outlined above, psychiatric evaluation 
indicated that his back disability was related to his 
conversion disorder.  The Board finds ample support for this 
finding in the record.

While the Board does not question the veteran's assertion 
that he was blown out of a foxhole, the Board notes that the 
evidence indicates that the veteran did not have an organic 
back disability after he left service and there is no medical 
evidence that links an organic back disability to service.  
See 38 U.S.C.A. § 1154(b).  Without medical evidence linking 
his current organic back disability to service, the veteran's 
claim must be denied.

Further, there is no evidence that the veteran was diagnosed 
as have arthritis manifested to a degree of 10 percent or 
more within one year from the date of his separation from 
service.  The first medical evidence of arthritis is dated in 
May 1968.

Although the veteran contends that he has organic back 
disability related to service, he has not been shown to 
possess the requisite medical training or credentials needed 
to render a diagnosis or a competent opinion as to medical 
causation.  Accordingly, his lay opinion does not constitute 
medical evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
veteran's claim for service connection for an organic back 
disability must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz 
v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) 
(holding that "the benefit of the doubt rule is inapplicable 
when the preponderance of the evidence is found to be against 
the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990).


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for an organic back 
disability is reopened.

Entitlement to service connection for an organic back 
disability is denied.



____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


